PER CURIAM.
P.J. Blizzard appeals from a sentence that exceeds that recommended under the sentencing guidelines. He contends the trial court failed to give written reasons for the departure and that the reasons announced at the sentencing hearing are impermissible. Appellee argues that the reasons for departure noted at the bottom of the scoresheet satisfy the requirement of written reasons, and we agree. Appellee also, however, concedes that the reasons given for the departure are improper. Accordingly, we reverse and remand this cause for resentencing within the guidelines, Shull v. Dugger, 515 So.2d 748 (Fla.1987).
BOOTH, WIGGINTON and BARFIELD, JJ., concur.